Citation Nr: 0839359	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-39 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for iritis, claimed as 
a bilateral eye condition.

2.  Entitlement to an increased rating for degenerative 
changes of the right medial tibial femoral compartment and 
patellofemoral joint, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for left knee 
chondromalacia, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals, 
fracture of right thumb (dominant), currently rated as 10 
percent disabling.

5.  Entitlement to a compensable rating for the right thumb 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 through July 
1983, and from March 2003 through March 2004, with additional 
periods of reserve service.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Competent medical evidence establishes chronicity and 
continuity of symptoms of a bilateral eye condition, most 
recently diagnosed as uveitis, beginning in service.

2.  At no time during the course of this appeal is there a 
showing of right knee flexion limited to 30 degrees, or 
extension limited to 15 degrees.

3.  At no time during the course of this appeal is there a 
showing of left knee flexion limited to 30 degrees, or 
extension limited to 15 degrees.

4.  Competent medical and lay evidence has established that 
the veteran's left knee has slight lateral instability 
manifested by occasional buckling and giving way.

5.  The medical evidence of record does not show right thumb 
ankylosis, or limitation of motion of the thumb manifested by 
a gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.

6.  The evidence of record relating to the veteran's right 
thumb scar show that it is seven centimetres in length, is 
not unstable, or deep, or causing limited motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral uveitis 
are met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) 
(2008).

2.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right medial tibial femoral 
compartment and patellofemoral joint are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2008).

3.  The criteria for a rating in excess of 10 percent for 
left knee chondromalacia are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
DC 5014 (2008).

4.  The criteria for a 10 percent rating for slight lateral 
instability of the left knee are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DC 5257 (2008).

5.  The criteria for a rating in excess of 10 percent for 
residuals, fracture of right thumb (dominant), are not met. 
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, DC 5228 
(2008).

6.  The criteria for a compensable rating for the right thumb 
scar are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
The veteran is seeking service connection for a bilateral eye 
condition.  For service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  It 
follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of entry examination.  That 
presumption can be rebutted by clear and unmistakable 
evidence that a disability existed prior to service and was 
not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 
513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 
(1991); 38 C.F.R. § 3.304(b).  In this case, there is no 
suggestion in the evidence, or by the veteran, that he had a 
disability relating to his eyes prior to entering service in 
1979.

The evidence of record includes the veteran's service medical 
records, post service treatment records and VA examination 
reports, and his statements.  

During the veteran's first period of service, his only 
complaint regarding the eyes was in May 1983.  At that time, 
he described pain and blurred vision in his right eye only, 
and was diagnosed with a compound hypermetropic astigmatism.  
He was discharged from this first period of service shortly 
thereafter.

The next records showing complaints involving the eyes are in 
April and May 2001.  An April 2001 treatment note shows that 
the veteran was seen with complaints of pain in both eyes, 
more on the left side which he was unable to open.  His eyes 
were red and teary and he felt pressure.  The diagnosis at 
that time was ultraviolet keratitis.  A May 2001 report shows 
that he described accidentally spraying bug spray and that 
the diagnosis was iritis/conjunctivitis.  Another May 2001 
treatment note from the Winn Army Community Hospital shows a 
diagnosis of "keratitis, ultraviolet induced."  On this 
form, it is noted that the veteran's ultraviolet induced 
keratitis was incurred in the line of duty, as it was during 
field exercises during a period of ACDUTRA that lasted from 
April 21, 2001, through May 4, 2001.  This shows that the 
veteran's first instance involving redness, teariness, and 
pressure in the eyes was during ACDUTRA.  The question is 
whether any current eye disability is related to this in 
service incurrence.

A review of the veteran's treatment records following April 
and May 2001 shows that he was treated for iritis in July 
2002; and complained of redness, pain, and pressure in 
November 2002 and again diagnosed with iritis.  In March 
2003, he experienced an exacerbation of the right eye and his 
history of treatment was noted.  In June 2003, the iritis was 
noted as "resolved," but from November 2003 through January 
2003 he was treated for mild anterior uveitis in the right 
eye.  In September and November 2004, the veteran was again 
treated for his eyes and then diagnosed with mild allergic 
conjunctivitis, as well as iritis.  A January 2006 outpatient 
record again notes complaints of pain and redness in both 
eyes.  Essentially, since the April/May 2001 in-service onset 
of a bilateral eye condition, originally "ultraviolet 
induced," the veteran has continually been treated for 
similar symptoms involving redness, pain, and pressure in his 
eyes.  

In May 2007, the veteran was afforded a VA Eye examination.  
The examiner noted the veteran's light sensitivity and 
recurrent uveitis for approximately ten years.  The examiner 
referred the veteran to a specialist for a determination as 
to whether the recurrent uveitis was related to the in-
service incident of April 2001.  In May 2007, the veteran was 
seen at the Bascar Palmer Eye Institute for further 
evaluation.  Following physical examination, the eye 
specialist diagnosed "HLA-B27 positive recurrent acute 
anterior uveitis."  She noted that the veteran experienced a 
great deal of pain with these episodes especially when 
exposed to sunlight.  She went on to state that she does 
"not think that the ultraviolet exposure was necessarily 
causative of an attack, but irritation of the cornea might 
produce worsening or initiate an attack."  

While the May 2007 examinations and opinion do not provide 
concrete evidence of a causal connection, a review of the 
record clearly shows that he had his initial treatment for 
pain, redness and pressure in the eyes while on ACDUTRA in 
April/May 2001, and then began treatment shortly thereafter, 
and has continuously been treated for similar symptoms ever 
since, with a VA examiner supporting the notion that he has 
as had recurrent uveitis for approximately ten years.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." However, when the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  In this case, the Board finds the veteran provided 
competent medical evidence of continuous symptoms of a 
bilateral eye disability, most recently characterized as 
"HLA-B27 positive recurrent acute anterior uveitis" since 
service. Also supporting his claim is the fact that his 
treatment at the VA facilities preceded his claim for service 
connection by several years and, yet, consistently reported 
the onset of symptoms as during his time of service.  The 
Board finds this evidence sufficient to grant service 
connection for bilateral uveitis under 38 C.F.R. § 3.303(b).

With regard to this claim, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

Increased Rating
The veteran is also seeking an increased rating for his 
service-connected right and left knees and right thumb, 
including the scar on his right thumb.  Service connection 
was originally granted for these disabilities in September 
1984, and separate knee ratings were then awarded in February 
2003.  The veteran filed this claim for an increased rating 
in April 2004.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established, however, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. See 38 
C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Board notes that assignment of a particular diagnostic 
code is dependent on the facts of each particular case. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).



Right Knee
The veteran's service-connected mild degenerative-type 
changes of the right medial tibial femoral compartment and 
patellofemoral joint is currently rated, under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010, as 10 percent disabling.  
DC 5010 provides that arthritis due to trauma that is 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion of the knee and leg is 
governed under DC 5260 and 5261.  For a 20 percent rating, 
there must be competent medical evidence of flexion limited 
to 30 degrees, or extension limited to 15 degrees.  

A review of the record reveals that there are very few 
measures of the veteran's range of motion related to his leg 
and knee.  In fact, the only time the veteran's range of 
motion is measured during this appeal period is in the 
October 2004 and January 2007 VA examination reports.  

In October 2004, the VA examiner reported that the veteran's 
right knee range of motion was to 130 degrees flexion and to 
0 degrees of flexion.  While the veteran reported occasional 
flare-ups with swelling, as well as occasional locking and 
giving way (buckling), the examiner noted that there was no 
swelling, heat or redness and no instability on physical 
examination.  The examiner also made note that the veteran 
did not tire, lose endurance, become prostrate, or weaken 
with repetitive movement.

In January 2007, a VA examiner measured the right knee 
flexion to 105 degrees, and extension to 0 degrees.  Pain was 
noted on motion and with repetitive use, but there was no 
additional loss of motion on repetitive use.  There was no 
noted instability at that time.

There is essentially no additional relevant medical evidence 
with regard to the veteran's right knee disability during 
this appeal period.  At no time is there a showing of flexion 
limited to 30 degrees, or extension limited to 15 degrees, to 
warrant a 20 percent schedular rating under DC 5260 and 5261. 

There is no evidence of ankylosis, instability, or cartilage 
involvement with the right knee. As such, a separate 
compensable rating is not warranted under the applicable 
rating criteria for those manifestations of a knee 
disability. 
38 C.F.R. § 4.71a, DC 5256 - 5258.  The Court has emphasized 
that when assigning a disability rating, it is also necessary 
to consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements. See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995). The provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 must be considered when assigning an 
evaluation for degenerative or traumatic arthritis. 
VAOPGCPREC 9-98. In this case, the VA examiners specifically 
noted the veteran's pain on motion of the right knee, but no 
additional functional loss.  The current 10 percent rating 
compensates the veteran's pain.  There is no evidence showing 
that an increase is warranted under either the applicable 
rating criteria or under DeLuca.  

Because there is no evidence to support the veteran's claim, 
the preponderance of the evidence is in fact against his 
claim, and, therefore, the benefit of the doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Left Knee
The veteran's service-connected left knee chondromalacia due 
to trauma is currently rated, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5014, as 10 percent disabling.  DC 5014 
provides that "osteomalacia" will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  As discussed, 
above, limitation of motion of the knee and leg is governed 
under DC 5260 and 5261.  For a 20 percent rating, there must 
be competent medical evidence of flexion limited to 30 
degrees, or extension limited to 15 degrees.  

A review of the record reveals that there are very few 
specific measures of the veteran's range of motion related to 
his leg and knee.  In a June 2004 outpatient treatment note, 
the veteran's left knee motion was noted as "normal."  This 
followed February 2004 arthroscopic surgery to repair a torn 
ligament in the knee.  

In October 2004, the veteran was afforded a VA examination.  
The MRI associated with the report shows degenerative changes 
of the patellofemoral joint and medial tibial femoral 
compartment with an area of deep chondral injury and 
subchondral changes, and a small oblique tear of the body of 
the medial meniscus extending to the inferior articular 
surface.  The veteran reported occasional flare-ups with 
swelling, as well as occasional locking and giving way 
(buckling).  The examiner noted that there was no swelling, 
heat or redness, but did note "medial instability (slight)" 
on physical examination.  The VA examiner also reported that 
the veteran's left knee range of motion was to 125 degrees 
flexion and to 0 degrees of flexion.  The examiner also made 
note that the veteran did not tire, lose endurance, become 
prostrate, or weaken with repetitive movement.

The knee was again scoped in April 2005, and in May 2005 a 
follow up note again shows a normal range of motion.  In 
December of that year, the veteran reported pain and 
occasional swelling.  There is no additional record of 
treatment for the knee until the most recent VA examination.

In January 2007, a VA examiner measured the left knee flexion 
to 110 degrees, and extension to 0 degrees.  Pain was noted 
on motion and with repetitive use, but there was no 
additional loss of motion on repetitive use.  The veteran 
continued to report that his knee gave way, but there was no 
noted instability upon physical examination.

There is essentially no additional relevant medical evidence 
with regard to the veteran's left knee disability during this 
appeal period.  At no time is there a showing of flexion 
limited to 30 degrees, or extension limited to 15 degrees, to 
warrant a 20 percent schedular rating under DC 5260 and 5261. 

However, the Board also notes that separate compensable 
disability ratings may be assigned for a knee disorder if 
there is both instability under Diagnostic Code 5257, and 
arthritis which causes limitation of motion under Diagnostic 
Codes 5260 or 5261. See VAOPGCPREC 23-97. Under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, a 10 percent rating is warranted 
for recurrent subluxation or lateral instability which is 
productive of slight impairment of the knee. A 20 percent 
rating is warranted for moderate impairment. A 30 percent 
rating is warranted for severe impairment. In this case, 
while there is no basis for an increase beyond 10 percent for 
limitation of motion, there is both competent medical 
evidence and lay evidence of at least slight lateral 
instability of the left knee.  See October 2004 and January 
2007 VA examination reports.  There is no indication that 
this was a frequent occurrence. As such, while the veteran's 
bilateral knee instability does not appear to be moderate or 
severe in nature, there is at least slight instability in his 
left knee that would cause him to report buckling of his knee 
ever since the 2004 VA examination, more than four years ago. 
As such, the left knee warrants a 10 percent rating under DC 
5257 for slight lateral instability.

There is no evidence of ankylosis or cartilage involvement 
with the left knee. As such, analysis of this claim under DC 
5256 and 5258 is not necessary.  

The Court has emphasized that when assigning a disability 
rating, it is also necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98. In this 
case, the VA examiners specifically noted the veteran's pain 
on motion of the left knee, but no additional functional 
loss.  The current 10 percent rating compensates the 
veteran's pain.  There is simply no evidence showing that an 
increase is warranted under either the applicable rating 
criteria or under DeLuca.  

Because there is no evidence to support the veteran's claim, 
the preponderance of the evidence is in fact against his 
claim, and, therefore, the benefit of the doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Right Thumb - Fracture Residuals
The veteran is seeking a rating in excess of 10 percent for 
his service connected residuals of a right thumb fracture. 

The veteran is service connected for his right thumb 
fracture, and is rated under 38 C.F.R. § 4.71a, DC 5228.  For 
a rating in excess of 10 percent for the thumb, the medical 
evidence must show either unfavorable ankylosis, which would 
warrant a 20 percent rating under DC 5224, or show that there 
is limitation of motion of the thumb with a gap of more than 
two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, which would 
warrant at 20 percent rating under DC 5228.

In October 2004, the veteran was afforded a VA examination of 
his thumb.  X-ray associated with that examination revealed 
posttraumatic and degenerative changes noted at the base of 
the thumb with posttraumatic arthritis.  The X-Ray also 
showed that there is a pin in place at the base of the thumb.  
The veteran reported pain daily at a level of 4 on a scale of 
10, with flare ups that bring the pain to a 7-8 level.  He 
also reported trouble grasping objects.  Physical examination 
revealed difficulty in opposition with digit 4 and more 
difficulty with digit 5, but there was no measurement of the 
gap reported.

Outpatient treatment records following this examination 
reflect continuing reports of pain and limited motion related 
to the right hand, but are also without measurements of range 
of motion.  See April and June 2004 treatment notes.  There 
are not additional treatment records related to the thumb.

In January 2007, the veteran was afforded his most recent VA 
examination.  He reported pain with "moderate" flare-ups 
every one to two months.  The examiner noted that there is a 
gap of one to two inches between the thumb pad and tips of 
fingers on attempted opposition of the thumb to the fingers.  
There is no additional evidence related to the thumb 
following this report.

There is no evidence of ankylosis or of a limitation of 
motion of the thumb with a gap of more than two inches (5.1 
cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers. As such, a rating in excess 
of 10 percent is not warranted under the applicable rating 
criteria. 38 C.F.R. § 4.71a, DC 5224 and 5228. The Court has 
emphasized that when assigning a disability rating, it is 
also necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements. See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98. In this case, while 
pain is consistently reported, there is no indication of 
increased functional loss due to flare-ups or following 
repetitive use.  As such, there is no basis for an increase.

Because there is no evidence to support the veteran's claim, 
the preponderance of the evidence is in fact against his 
claim, and, therefore, the benefit of the doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Right Thumb - Scar
The veteran is seeking a compensable rating for his service 
connected right thumb scar.  During the course of this 
appeal, there has not been treatment related to the scar.  
The treatment is related to the limitation of motion, 
discussed above.  The only discussion of the scar is found in 
the October 2004 and January 2007 VA examination reports.  In 
October 2004, the scar is described as in a half moon shape,  
measuring 7 centimeters, freely moveable, slightly raised 
with the skin color slightly different than the surrounding 
skin, non-tender, non-adherent to the underlying tissue, and 
not disfiguring.  In January 2007 it was similarly described 
as 7 centimeters in length and 0.2 centimeters in width, 
without tenderness or adherence, loss of function, soft 
tissue damage, or skin ulceration.

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck, and is therefore not applicable in 
this case.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion. Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling. As stated above, during service 
the veteran's scar was noted as 6 inches in length, but at no 
time has it been describe as deep or causing limited motion 
of the leg. There is no evidence warranting a 10 percent 
rating under DC 7801.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion. Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling. Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. The scar at issue in this case 
has never been described as more than 6 inches in length, so 
there is no possibility of a compensable rating under DC 
7802.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Also, Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination. There is 
no evidence suggesting that the veteran's surgical scar is or 
has ever been unstable or painful.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part. At no time 
in the record has the evidence shown that the veteran's 
surgical scar caused limitation of motion of the hand.

To summarize, the evidence of record with regard to this 
claim includes only two VA examination reports, which show a 
7 centimeter scar that is not unstable, or deep, or causing 
limited motion. The record is entirely devoid of evidence 
warranting a compensable rating for this disability. Such a 
lack of evidence weighs heavily against the veteran's claim. 
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). The claim is 
denied.

In addition, with regard to all of the veteran's increased 
rating claims, on review of the veteran's contentions, the 
Board notes that there is insufficient evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disabilities, which would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating. 38 C.F.R. § 3.321(b)(1). Ordinarily, 
the VA Schedule for Rating Disabilities will apply unless 
there are exceptional or unusual factors that would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Because 
the record is devoid of evidence of unusual or exceptional 
circumstances, this matter does not warrant extraschedular 
consideration.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time. 

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims. See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Court found that, at a minimum, 
adequate notice requires that VA inform the veteran that, to 
substantiate the claim: (1) the veteran must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) if the diagnostic code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability, and the effect of that 
worsening on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the June 2004 letter to the veteran does not 
contain the level of specificity set forth in Vazquez- 
Flores. However, the procedural defect does not constitute 
prejudicial error in this case, because there is evidence of 
actual knowledge on the part of the veteran, as well as other 
documentation in the claims file that reflects notification 
of what is needed to substantiate the claim, which a 
reasonable person could be expected to understand. See 
Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board is aware of the veteran's 
statements in the October 2004 and January 2007 VA 
examination reports, in which a description was made as the 
effect of the service-connected disability on the veteran's 
employment as a postal worker and on his daily life, 
including difficulty sleeping and interference with his "sex 
life."  These statements indicate an awareness on the part 
of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation. Significantly, the Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim." Vazquez-Flores, citing Dalton 
v. Nicholson, 
21 Vet. App. 23, 30-31 (2007). This showing of actual 
knowledge satisfies the first and fourth requirements of 
Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Also, the September 2005 and November 2007 Statement of the 
Case and Supplemental Statement of the Case specifically 
discuss all rating criteria utilized in the present case. The 
veteran was accordingly made aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

Finally, the November 2007 letter informed the veteran of the 
type of evidence necessary to establish an effective date and 
a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Any defect with respect 
to the timing of the notice requirement was harmless error. 
The veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, 
the requirements of 38 C.F.R. § 3.159(b)(1) (2008), Vazquez-
Flores, and Dingess are all met, satisfying VA's duty to 
notify the veteran.

VA also has a duty to assist the veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2008). Here, the 
veteran's statements, his service medical records, and VA 
treatment records have been associated with the claims 
folder. The veteran requested a RO hearing, but cancelled 
that request in December 2006, so there is no hearing 
transcript of record. He was also afforded several VA 
examinations and the reports are associated with the claims 
folder. The veteran has not notified VA of any additional 
available relevant records with regard to his claims.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for bilateral uveitis, 
claimed as a bilateral eye condition, is granted.

Entitlement to an increased rating for degenerative changes 
of the right medial tibial femoral compartment and 
patellofemoral joint, currently rated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for left knee 
chondromalacia, currently rated as 10 percent disabling, is 
denied.

A separate 10 percent evaluation for slight lateral 
instability of the left knee is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation.

Entitlement to an increased rating for residuals, fracture of 
right thumb (dominant), currently rated as 10 percent 
disabling, is denied.

Entitlement to a compensable rating for the right thumb scar 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


